

 
Exhibit 10.8
 
SIXTH AMENDMENT TO RENEWAL AGREEMENT
 
THIS SIXTH AMENDMENT TO RENEWAL AGREEMENT (this “Sixth Amendment”), dated as of
November 30, 2005, is between CNL HOTELS & RESORTS, INC. (f/k/a CNL Hospitality
Properties, Inc.), a Maryland corporation (the “Company”), and CNL HOSPITALITY
CORP., a Florida corporation (the “Advisor”). (Each a “Party”, and collectively
the “Parties”). Defined terms used herein but not otherwise defined shall have
the meanings ascribed to such terms in that certain Renewal Agreement, dated as
of March 31, 2005, by and between the Parties (the “Renewal Agreement”).
 
R E C I T A L S:
 
WHEREAS, the Parties previously have entered into the Renewal Agreement; and
 
WHEREAS, Paragraph Three of the Renewal Agreement provided that i) in the event
that the Parties cannot agree, after good faith negotiations, upon a new Rate on
or before July 1, 2005 (the “Arbitration Date”), the Parties shall submit the
determination of the Rate to binding arbitration, so long as such arbitration
shall not be inconsistent with applicable law or the Company’s Articles of
Amendment and Restatement, as amended (the “Charter”), and ii) if it is
determined by the Company that arbitration is specifically inconsistent with
applicable law or the Charter, the Company shall notify the Advisor in writing
prior to July 1, 2005 (the “Notification Date”) and the Parties will negotiate
in good faith to agree upon an alternative method to determine the new Rate; and
 
WHEREAS, the Parties agreed to extend until August 1, 2005 the Arbitration Date
and the Notification Date under the terms of the First Amendment to Renewal
Agreement, dated as of June 30, 2005 (the “First Amendment”); and
 
WHEREAS, the Parties agreed to extend until September 1, 2005 the Arbitration
Date and the Notification Date under the terms of the Second Amendment to
Renewal Agreement, dated as of July 29, 2005 (the “Second Amendment”); and
 
WHEREAS, the Parties agreed to extend until October 1, 2005 the Arbitration Date
and the Notification Date under the terms of the Third Amendment to Renewal
Agreement, dated as of August 30, 2005 (the “Third Amendment”); and
 
WHEREAS, the Parties agreed to extend until November 1, 2005 the Arbitration
Date and the Notification Date under the terms of the Fourth Amendment to
Renewal Agreement, dated as of September 29, 2005 (the “Fourth Amendment”); and
 
WHEREAS, the Parties agreed to extend until December 1, 2005 the Arbitration
Date and the Notification Date under the terms of the Fifth Amendment to Renewal
Agreement, dated as of October 31, 2005 (the “Fifth Amendment”); and
 
WHEREAS, the Parties desire to extend until January 1, 2006 the Arbitration Date
and the Notification Date upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties agree as follows:
 
1. Paragraph Three of the Renewal Agreement (as amended by the First Amendment,
the Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth
Amendment) is amended by deleting the reference to December 1, 2005 in each of
the fifth and sixth sentences and replacing such date with January 1, 2006.
 
2. Except as amended above, the Renewal Agreement shall remain in full force and
effect.
 
3. This Sixth Amendment may be executed in counterparts, each of which shall be
deemed an original and all of which, together, shall constitute a single
instrument.
 
IN WITNESS WHEREOF, the Parties have duly executed this Sixth Amendment as of
the date and year first above written.


 



                CNL HOTELS & RESORTS, INC.  
   
   (f/k/a CNL Hospitality Properties, Inc.)
    By:   /s/ C. Brian Strickland  

--------------------------------------------------------------------------------

Name: C. Brian Strickland   Its: Executive Vice President  

               CNL HOSPITALITY CORP.  
   
   
    By:   /s/ James M. Seneff  

--------------------------------------------------------------------------------

Name: James M. Seneff   Its: Director and Chairman